EX-10.03 cftexhibit10_03.htm EX-10.03
EXHIBIT 10.03
INVESTMENT MANAGEMENT AGREEMENT
(ERISA Accounts)




This Investment Management Agreement (the “Agreement”) is made as of this 27th
day of February, 2014 by and between Campbell Fund Trust, a Delaware Statutory
Trust (“Client”) and PNC Capital Advisors, LLC (“Investment Manager”).
 
WHEREAS, Investment Manager is in the business of providing investment
management services, and Client desires to engage Investment Manager as
investment manager to manage certain securities, cash and other financial
instruments,
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained,
Client and Investment Manager agree as follows:
 
1.           Appointment and Duties of Investment Manager
 
Client hereby appoints Investment Manager as investment manager for the Account,
and Investment Manager hereby agrees to serve in such capacity subject to the
terms, conditions and powers set forth herein.  Investment Manager acknowledges
that it is a “fiduciary” as that term is defined under Section 3(21) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) only with
respect to assets of the Account and only to the extent Investment Manager has
undertaken duties under this Agreement.  Client appoints Investment Manager to:
 
(i)           Manage certain securities, cash or other financial instruments
acknowledged in writing by Investment Manager including the proceeds of and
earnings, if any, on such assets that Client has not directed be disbursed
(“Assets”).
 
(ii)           Record the Assets in one or more accounts (each, an “Account,”
collectively the “Accounts”).
 
(iii)           Invest and reinvest the Assets to the extent of Investment
Manager’s discretion.
 
(iv)           Provide periodic review of the Assets and exercise discretion
over the purchase, sale, exchange and tender of securities, financial
instruments and other obligations consistent with the most current investment
guidelines provided by Client pursuant to Section 2(a) herein.  Client shall be
deemed to have approved an Asset unless Client directs Investment Manager to
sell such Asset.  Investment Manager shall have no duty to and shall not review,
manage or recommend the sale of any of the Assets that Client has directed
Investment Manager to purchase or record in the Account.
 
(v)           Keep proper records of all transactions in the Assets and furnish
Client with periodic itemized statements of all receipts and disbursements
during the period and a listing of Assets on record at the end of such
period.  Client shall assume the responsibility for reconciling such statements.
 
 
1

--------------------------------------------------------------------------------

 
2.           Investment Policy Statement; Custodians
 
(a)           Client hereby vests Investment Manager with the full power to
supervise and direct the investment of any assets, any and all interest and
earnings therefrom, and any additions made by Client, in the Account in
accordance with the investment strategy, guidelines and restrictions set forth
in the Investment Policy Statement attached as Exhibit A hereto.  The Investment
Policy Statement may be modified at any time by the Client upon 10 days’ prior
written notice to Investment Manager; provided, however, that no change shall
become effective if Investment Manager notifies Client in writing of its
objection to the proposed amendment.  Reasonable interpretations of the
Investment Policy Statement made by Investment Manager shall be binding on the
parties.  Investment Manager shall have no obligation to determine whether the
Investment Policy Statement is appropriate for the Client and shall not be
responsible or liable for the selection of or revisions to such Investment
Policy Statement.
 
(b)           Client agrees to notify Investment Manager, in writing, of any
material changes with respect to Custodian to provide Investment Manager with
reasonable prior notice of any intention to appoint a successor custodian, to
provide Investment Manager with other relevant information with respect to a
successor custodian, and to ensure that any successor custodian is also a
qualified custodian as defined in Rule 206(4)-2 under the Investment Advisers
Act of 1940, as amended (the “Advisers Act”).  Investment Manager shall promptly
notify the Custodian in writing (including by electronic transmission, facsimile
or any other electronic means mutually agreed upon by Investment Manager and the
Custodian) of any purchase or sale made for the Account. Investment Manager is
not authorized to take physical possession of the assets of the Account (except
for the limited purpose set forth in Section 8(b) below); and the Custodian
shall have sole responsibility for holding and safekeeping the assets.  Client
also authorizes and directs Investment Manager to instruct Custodian on Client’s
behalf to (i) send Client at least quarterly a statement showing all
transactions occurring in the Account during the period covered by the account
statement, and the funds, securities and other property in the Account at the
end of the period; and (ii) provide Investment Manager with copies of all
periodic statements and other reports for the Account that Custodian sends to
Client.  Client understands and agrees that: (i) Investment Manager will not
serve as the qualified custodian to the Account, (ii) Investment Manager will
not be liable for any act or omission of any Custodian, and (iii) Investment
Manager will be entitled to rely on any information provided by any custodian or
any other agent of the Client.  The Custodian of the Account is:
 
               Northern Trust
 

 
 

 
 

 
 

 
3.           Cash Sweep; Investment in Securities.
 
(a)           Client acknowledges that with respect to any cash balance sweep
vehicles, including money market mutual funds, selected by the Custodian for
investment of excess cash balances in the Account, Investment Manager will not
have responsibility for advising on such sweep vehicles.  Client represents that
responsibility for investment of excess cash balances in the Account will
instead reside with Custodian.
 
(b)           Client acknowledges that Client understands that securities held
or purchased in the Account, are not backed by or guaranteed by Investment
Manager or its affiliates and are not bank deposits, nor are they issued by,
guaranteed by, or obligations of, the FDIC, the Federal Reserve Board, or any
other government agency.  Such securities involve investment risks, including
possible loss of value.
 
 
2

--------------------------------------------------------------------------------

 
4.           Voting of Portfolio Securities and Legal Proceedings
 
(a)           Unless otherwise directed in writing by Client, Client hereby
authorizes Investment Manager to exercise, in its discretion, any voting rights
with respect to the securities held in the Account.  Client further authorizes
Investment Manager to instruct the Custodian to forward promptly to Investment
Manager copies of all proxies and shareholder communications relating to voting
portfolio securities held in the Account (other than materials relating to legal
proceedings). It is understood that Investment Manager is not required to inform
Client of the delivery of proxy materials or of an upcoming proxy vote.  It is
further understood that Investment Manager is not required to notify Client in
advance of or subsequent to any action Investment Manager takes with respect to
the voting of proxies.  Investment Manager shall not be liable with regard to
the voting of proxies if it does not receive the proxy materials from the
Custodian in a timely manner.  Investment Manager has the authority to engage a
service provider to assist with administrative functions related to voting
client proxies. Client understands and agrees that Investment Manager may
determine not to exercise proxy voting rights under certain circumstances,
including, potentially, when Investment Manager believes the associated costs of
voting outweigh the likely potential benefits of voting.
 
(b)           Client may obtain a description of Investment Manager’s or its
designee’s proxy voting policies and procedures, copies of such proxy voting
policies and procedures, and information about how Investment Manager or its
designee voted with respect to Client’s securities by contacting Investment
Manager at the address and/or telephone number listed below.
 
(c)           Unless Investment Manager otherwise agrees in writing, Investment
Manager will not advise or take any action on behalf of Client in any legal
proceedings involving securities held in or formerly held in the Account,
including bankruptcies or class actions.
 
5.           Brokerage and Trading
 
(a)           Investment Manager may place orders for the execution of
transactions with or through such brokers and dealers as Investment Manager may
select.  Investment Manager shall seek to obtain best execution of trades for
the Account, taking into account customary practices in prevailing markets for
the particular types of investments being traded and the full range, quality,
and reliability of brokerage services, as well as commission rates and the value
of research and investment information provided by the brokers or dealers, and
any other relevant factors.  Investment Manager shall not be responsible for any
acts or omissions by any broker or dealer selected, provided Investment Manager
acted reasonably in its selection.  Investment Manager shall not be deemed to
have acted unlawfully or to have breached any duty created by this Agreement or
otherwise solely by reason of its having caused Client to pay a broker or dealer
that provides brokerage and research services to Investment Manager an amount of
commission for effecting an investment transaction in excess of the amount of
commission another broker or dealer would have charged for effecting that
transaction, if Investment Manager determines in good faith that such amount of
commission was reasonable in relation to the value of the brokerage and research
services provided by such broker or dealer, viewed in terms of either that
particular transaction or the Investment Manager’s overall responsibilities with
respect to clients of Investment Manager as to which Investment Manager
exercises investment discretion. Client hereby agrees with the Investment
Manager that any entity or person associated with Investment Manager which is a
member of a national securities exchange is authorized to effect any transaction
on such exchange for the account of the Client which is permitted by Section
11(a) of the Securities Exchange Act of 1934, as amended.
 
(b)           Client acknowledges and agrees that Investment Manager may
aggregate purchase or sale orders for the Account with purchase and sale orders
for the same security for other client accounts where such aggregation is likely
to result generally in a more favorable net result for Investment Manager’s
clients, including Client, and is consistent with the Investment Manager’s
fiduciary duties under ERISA with respect to Client.  Notwithstanding the
foregoing, Investment Manager is under no obligation to aggregate orders even if
doing so may result in more favorable net results.
 
(c)           Client further acknowledges that circumstances may arise under
which Investment Manager determines that there is a limited supply or demand for
a security.  Under such circumstances, Client acknowledges that, while
Investment Manager intends to allocate the opportunity to purchase or sell that
security among those accounts managed by Investment Manager on an equitable
basis, there may be circumstances preventing the Investment Manager from
treating all accounts equally in connection with every trade.  Where, because of
prevailing market conditions, it is not possible to obtain the same price or
time of execution for all securities purchased or sold for client accounts,
Investment Manager will allocate the securities in accordance with Investment
Manager’s order allocation procedures to ensure the fair and equitable treatment
of all accounts.
 
(d)           Investment Manager shall not utilize any affiliated broker-dealer
to effect securities transactions with respect to the Account, except upon prior
written approval by Client and in accordance with Department of Labor Prohibited
Transaction Class Exemption 86-128 or any successor thereto.
 
 
3

--------------------------------------------------------------------------------

 
6.           Account Statements
 
Client is aware that Federal Regulations may require Investment Manager, without
charge and within one business day of its receipt of a broker/dealer
confirmation for each security transaction in Client’s Account to forward to
Client a written notification which discloses, among other things:  the
Investment Manager’s name, Client’s name, the capacity (capacities) in which
Investment Manager is acting, the date (and time, within a reasonable period,
upon written request of Client) of execution, the identity, price, number of
shares or units or principal amount of securities purchased or sold by Client,
the name of the broker/dealer, the amount of any remuneration received by such
broker/dealer from Client and the amount, if any, of any remuneration received
by Investment Manager.  Client is also aware that, under the terms of this
Agreement, Investment Manager will provide, or will make arrangements for the
Custodian to provide, to Client periodic statements that include a listing of
all purchase and sale securities transactions during the period, together with a
current listing of the Assets held in the Account.  Client shall accept such
periodic statements in satisfaction of the Investment Manager’s obligation to
provide written notification as described above; provided, that upon Client’s
written request, Investment Manager will provide to Client within a reasonable
time and at no additional cost the information identified above.  Upon receipt
of the statements, Client will promptly review such statements.  In the absence
of Investment Manager’s willful misconduct, breach of fiduciary duties under
ERISA or negligence, Investment Manager shall not be liable with respect to the
matters set forth in such statements, except for any matters with respect to
which Client shall file objections within one hundred twenty (120) days after
the closing date of the period shown on such statements, and the matters set
forth in such statements shall be deemed approved and ratified by
Client.  Client’s approval and ratification of the statements shall be final and
binding on all persons who have or will acquire either immediate or future
interests in the Account.
 
7.           Client Responsibilities
 
Client hereby agrees to provide Investment Manager with all current information
regarding Client’s financial situation and investment objectives and to promptly
inform Investment Manager of any changes thereto that might affect the
management of the Account.  Client acknowledges and agrees that Client must
inform Investment Manager in writing as set forth in Section 2 of any requested
changes or modifications to the investment style, guidelines and restrictions
set forth in the Investment Policy Statement attached hereto as Exhibit A, as
well as any specific investment restrictions applicable thereto.  Client must
give Investment Manager prompt written notice if Client deems any investment
made for the Account to be in violation of such objectives or restrictions.
Unless Investment Manager otherwise agrees in writing, Investment Manager shall
not be responsible for any tax, securities law or regulatory filings with
respect to the Account and the Assets therein.
 
8.           Fees
 
(a)           For its services hereunder, Investment Manager shall be
compensated in accordance with the Schedule of Fees in effect from time to time,
a current copy of which is attached hereto as Exhibit B.  Client acknowledges
and agrees that the Fee Schedule may be amended at any time by the Investment
Manager upon 30 days’ prior written notice to Client.  The management fee is
separate from and does not include brokerage commissions, taxes and other fees
and expenses related to the purchase, sale or disposition of assets in the
Account, including the fees and/or charges of any service provider, which shall
be the responsibility of Client.  Valuation of Assets in the Account pursuant to
this Agreement, including for purposes of calculating fees under this Section 8,
shall be based on the valuation provided by the Custodian, provided however,
that in the event valuation by the Custodian is deemed materially inaccurate by
Investment Manager, valuation shall be made by or at the direction of Investment
Manager or its designee based on a reasonable fair valuation policy.
 
(b)           Investment Manager will send to Client on a monthly basis a
statement that shows the amount of the fee for such period, the amount of the
assets on which such fee was based and the specific manner in which the fee was
calculated.  Client will notify Investment Manager within five (5) business days
after receipt of the statement of any objections or exceptions.
 
(c)           If the date of this Agreement is not the first day of the billing
period, then the management fee for such period shall be calculated by
multiplying a full annual fee by a fraction, the numerator of which shall be the
number of days this Agreement was in effect during the billing period and the
denominator of which shall be the total number of days during the applicable
annual billing period.
 
 
4

--------------------------------------------------------------------------------

 
9.            Non-Exclusive Contract
 
       Client understands that Investment Manager and its affiliates perform
investment advisory and asset management services for other clients, and may
give advice, and take action, in the performance of their duties with respect to
any of its other clients which may differ from advice given or the timing or
nature of action taken with respect to the Account. Nothing in this Agreement
shall be deemed to require Investment Manager, its managers, officers, employees
agents or affiliates to purchase or sell for the Account any security which it
or they may purchase or sell for its or their own account or for the account of
any other client.  Client acknowledges that transactions in a specific security
may not be accomplished for all client accounts at the same time or same price.
 
10.           Duration and Termination
 
(a)           This Agreement shall be effective on the date first mentioned
above and shall remain in full force and effect until terminated.  This
Agreement may be terminated by either party at any time upon 30 days’ prior
written notice to the other party hereto.  Such termination shall not affect any
right, obligation or liability of either party for any transaction entered into
or obligations incurred before the termination, including, without limitation,
Client’s obligation to pay management fees pursuant to Section 8 hereof.
Investment Manager shall have the right to complete any transactions that are
entered or open as of the termination or revocation date for the Account from
the Assets in the Account.  Client agrees and understands that, upon termination
of this Agreement, Investment Manager is under no obligation to recommend any
action with regard to securities or other assets held in the Account.
 
(b)           By executing this Agreement, the parties hereby terminate any
existing investment management agreement between the parties that covers the
Assets.
 
11.           Assignment
 
This Agreement may not be assigned (within the meaning of the Advisers Act,
including the rules, regulations, and regulatory guidance thereunder) by either
party without the consent of the other party.
 
12.           Representations and Warranties


(a)           Each of the parties to this Agreement hereby represents that it is
duly authorized and empowered to execute, deliver, and perform under this
Agreement and the transactions contemplated hereby, and that such actions do not
conflict with or violate any provision of law or contract.
 
(b)           Client represents that employment of Investment Manager, including
the granting of the right to make decisions with respect to the voting of
proxies to Investment Manager or its delegate pursuant to Section 4 of this
Agreement, is authorized by, has been accomplished in accordance with, and does
not violate the documents governing Client or the Account.
 
 
5

--------------------------------------------------------------------------------

 
(c)           Client represents that it (i) is experienced in the engagement of
investment advisers, (ii) is aware of the risks associated with such
engagements, including the risk that the Account could suffer substantial
diminution in value, (iii) is a “Qualified Institutional Buyer,” as such term is
defined in Rule 144A promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), (iv) is an “accredited investor” as that term is defined
in Rule 501(a) of the Securities Act, and (v) is a “qualified purchaser” as that
term is defined in Section 2(a)(51) of the Investment Company Act of 1940, as
amended.
 
(d)           Client represents and warrants that the assets contributed by
Client to the Account were not and are not directly or indirectly derived from
activities that may contravene federal, state or international laws and
regulations, including anti-money laundering laws and regulations, and neither
Client nor any person controlling or controlled by Client is an individual or
entity named on a list of prohibited persons or entities by the U.S. Treasury
Department’s Office of Foreign Asset Control.
 
(e)           Client agrees to notify Investment Manager immediately upon the
occurrence of any event which (A) causes a representation or warranty under this
Agreement to no longer be true or (B) makes investments made pursuant to this
Agreement unlawful or unsuitable for Client or the Account.
 
(f)           Client represents that the assets in the Account are free from all
liens and charges, and Client undertakes that no liens or charges will arise
from the act or omissions of Client which may prevent Investment Manager from
giving a first priority lien or charge on the assets in connection with
Investment Manager’s authority to direct the deposit of margin or collateral to
the extent necessary to meet the obligations of the Account with respect to any
investments made pursuant to this Agreement.
 
(g)           Client represents that the Custodian is a “qualified custodian” as
such term is defined in Rule 206(4)-2 under the Advisers Act and Client hereby
authorizes and directs the Custodian to send duplicate copies of the Client’s
account statements to Investment Manager.
 
(h)           Client represents that: (i) Client has authority to appoint other
parties as fiduciaries with respect to the Account (as applicable); and (ii) if
the assets in the Account represent a portion of the assets of an employee
benefit plan (“Plan”), Client will remain responsible for determining an
appropriate overall investment policy and diversification and liquidity policy
for the assets of such Plan.
 
(i)           Client represents and warrants that it will deliver to Investment
Manager upon request an accurate and complete copy of all documents governing
Client and the investment of Client assets (“Client Documents”), investment
strategy, guidelines and restrictions set forth in Exhibit A hereto, which
Client hereby approves, accurately and completely set forth any limitations or
restrictions with respect to Client investments that are contained in the Client
Documents.
 
(j)           Client represents that the assets of the Account are deemed to be
assets of plans subject to ERISA or Section 4975of the Internal Revenue Code of
1986, as amended (“Code”) (ii) Client represents that retention of Investment
Manager, including the right to make decisions with respect to the voting of
proxies, if granted, is authorized by, has been accomplished in accordance with,
and does not violate, ERISA or applicable documents governing the Account; (iii)
Client agrees to obtain and maintain a bond, satisfying the requirements of
Section 412 of ERISA.
 
 
6

--------------------------------------------------------------------------------

 
(k) Investment Manager represents that:
 
(i) it is registered as an Investment Adviser under the Investment Advisers Act
of 1940 and has obtained and maintains all regulatory and other licenses,
authorizations and consents necessary for the performance of its duties and
obligations under this agreement;
 
(ii) it is a “fiduciary” as defined in ERISA with respect to the Assets;
 
(iii) it meets the requirements of a qualified professional asset manager
(“QPAM”) under Prohibited Transaction Exemption 84-14 and shall take such action
as may be necessary to maintain qualification as a QPAM and shall notify Client
promptly of the loss of QPAM status or the occurrence of any event that results
in the loss of QPAM status or the Investment Manager’s ability to rely on
Prohibited Transaction Exemption 84-14;
 
(iv) it shall enter into transactions only if such transactions are exempt under
Prohibited Transaction Exemption 84-14, in which case, the Investment Manager
shall comply with the requirements of Prohibited Transaction Exemption 84-14, or
are otherwise exempt from the prohibited transaction restrictions of ERISA and
Section 4975 of the Code;
 
(v) it is not prohibited from acting as a fiduciary to an ERISA plan under
Section 411 of ERISA and shall promptly notify Client in writing of any event
that results in the Investment Manager being prohibited to act as a fiduciary by
reason of Section 411 of ERISA;
 
(vi) it has obtained, and will maintain in full force and effect, the bond
required by Section 412 of ERISA;
 
(vii) it has exercised reasonable care to identify any disclosure requirement or
disqualification that exists under Securities Act of 1933, Rule 506(d)(1) with
respect to Investment Manager and represents that at time of this Agreement it
does not know of any disqualification or any disclosure required to be made
pursuant to such Rule 506 regarding Investment Manager; and
 
(viii) it is not required to be registered with the Commodity Futures Trading
Commission or a member of the National Futures Association (“NFA”) as a
commodity pool, commodity pool operator or any other registration type and will
undertake to notify Client promptly in the event that the Client becomes
required to be registered.


(l) Each of the parties to this Agreement represents that it will promptly
notify the other party in the event of any material changes to the
representations and warranties made hereunder.
 
 
7

--------------------------------------------------------------------------------

 
13.           Limitation of Liability and Indemnification
 
(a)           Investment Manager, its affiliates and each of their respective
officers, managers, employees, agents, affiliates and representatives will not
be liable for (i) any loss, damage, or liability of any kind incurred by Client
(including without limitation legal expenses and costs and expenses relating to
investigating and defending any claims) by or with respect to the Account unless
such losses are actual investment losses (and not incidental or consequential
losses or expenses) which are the direct result of an act or omission by
Investment Manager which are finally determined by a court of competent
jurisdiction to have resulted directly from Investment Manager’s breach of
fiduciary duty under ERISA, negligence or willful misconduct in the performance
of its obligations as described by this Agreement, or (ii) under any
circumstances, any consequential, special or indirect losses or damages which
Client may incur or suffer by or as a consequence of Investment Manager’s
performance of, or failure to perform, the services to be provided hereunder,
whether or not the likelihood of such losses or damages was known by Investment
Manager. The federal securities laws impose liabilities under certain
circumstances on persons who act in good faith, and therefore nothing herein
shall in any way constitute a waiver or limitation of any rights which Client
may have under any federal securities laws or ERISA.
 
(b)           Notwithstanding the foregoing, Investment Manager shall not have
breached any obligation to Client and shall incur no liability from any loss
resulting from (i) the actions or inactions of Client or its Custodian or other
agents, (ii) Investment Manager following the directions of Client, or not
following unlawful or unreasonable directions of Client, (iii) the actions or
inactions of brokers or dealers selected by Investment Manager or (iv) force
majeure or other events beyond the reasonable control of Investment Manager,
including without limitation any failure, default or delay in performance
resulting from computer failure or breakdown in communications not reasonably
within the control of Investment Manager.
 
(c)           Client shall indemnify, defend and hold Investment Manager and its
officers, managers, employees, agents and representatives harmless from and
against any suit, judgment, claim, asserted claim, demand, loss, liability,
expense or interest (including legal fees and expenses) (“Losses and Expenses”)
arising out of or in connection with this Agreement, excluding however those
Losses and Expenses which are finally determined by a court of competent
jurisdiction to have resulted directly from Investment Manager’s breach of
fiduciary duty under ERISA, negligence or willful misconduct in the performance
of its obligations as described by this Agreement.
 
(d)           Investment Manager does not guarantee the future performance of
the Account or any specific level of performance or the success of any
investment decision or strategy that Investment Manager may employ in managing
the Account.  There can be no assurance that Client’s investment objectives will
be achieved.  Client understands that an investment could lose value and the
Account could lose money.  Strategies available through Investment Manager may
use certain investment vehicles and techniques that carry a higher degree of
risk or volatility than other available strategies.
 
(e)           Investment Manager and any service provider and their respective
affiliates, employees and agents shall not be liable for any misstatement or
omission contained in any information provided by Client, or for any loss,
liability, claim, damage or expense, whatsoever, as incurred, arising out of or
attributable to such misstatement or omission.
 
(f)           This Section 13 shall survive resignation of Investment Manager or
the termination of this Agreement.  Nothing in this Agreement shall in any way
constitute a waiver or limitation of any rights that may not be so limited or
waived in accordance with applicable law.
 
14.           Confidentiality
 
All information regarding the operations and investments of the Account
(including the terms of this Agreement, and the information, investment advice
and services provided by Investment Manager hereunder) and information furnished
by the parties in performance of this Agreement shall be treated as confidential
and shall not be disclosed to third parties except (i) where necessary in order
to carry out responsibilities and duties hereunder, (ii) to the parties’ legal
counsel, accountants or other professional and other similar advisers, (iii) as
required by applicable law or by a regulatory or tax authority with valid
jurisdiction, or (iv) if a party becomes legally compelled (by deposition,
interrogatory, regulatory or other request for documents, subpoena, civil
investigative demand or similar process) to do so, and then only to the extent
of such legal compulsion; provided, further, that in the event of legal
compulsion to disclose the terms hereof, the party subject to such legal process
shall, in all cases where practicable (a) first notify the other party of such
legal process, unless such notice is prohibited by statute, rule or court order,
(b) attempt to obtain the other party’s consent to such disclosure, and (c) in
the event consent is not given, agree to permit a motion to quash, or other
similar procedural step, to frustrate the production or publication of
information.  In making any disclosure under such legal process, a disclosing
party agrees to use all reasonable efforts to preserve the confidential nature
of such information.  In addition, Investment Manager may disclose Client’s
non-public personal information as permitted by applicable laws, including
without limitation, Regulation S-P of the U. S. Securities and Exchange
Commission.
 
 
8

--------------------------------------------------------------------------------

 
15.           Entire Agreement; Amendment; Headings
 
This Agreement, including the Exhibits hereto, constitutes the entire agreement
of the parties with respect to management of the Account and can be amended only
by a written document signed by both parties. Section headings contained herein
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
 
16.           Governing Law; Successors Bound
 
(a)           To the extent that state law shall not have been preempted by the
provisions of any applicable laws of the United States, this Agreement is made
under, and shall be governed by and construed in accordance with, the laws of
the State of Delaware (without regard to the choice of law provisions of
Delaware or any other jurisdiction).
 
(b)           Subject to all terms and provisions hereof, this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
 
17.           Waiver of Jury Trial
 
Each of the parties hereby waives to the fullest extent permitted by applicable
law any right it may have to a trial by jury with respect to any dispute that
arises or is related to the negotiation, execution, performance or
non-performance, interpretation, termination or construction of this Agreement,
and any other document or instrument delivered pursuant hereto, and all matters
based upon, arising out of or related to the foregoing (whether in contract,
tort, equity law or statute.)
 
18.           Severability
 
Each provision of this Agreement is intended to be severable from the others, so
that if any provision or term hereof is illegal or invalid for any reason
whatsoever, such illegality or invalidity shall not affect the validity of the
remaining provisions and terms hereof.
 
19.           Disclosure Statement
 
Client acknowledges receipt of Investment Manager’s Disclosure Statement and
Brochure Supplement before, but not later than, the date of execution of this
Agreement. Accordingly, Client shall have the option to terminate this Agreement
without penalty within five (5) business days after the date of its execution by
providing written notice to Investment Manager within such period; provided,
however, that any investment action taken by Investment Manager with respect to
the Account before the effective date of such termination shall be at Client’s
sole risk.
 
 
9

--------------------------------------------------------------------------------

 
20.           Name Authorization
 
Notwithstanding the provisions in Section 14 hereto, Client authorizes
Investment Manager to use Client’s legal name and trade name (if any) whenever
required to be disclosed by process of law or pursuant to applicable law or
regulation.
 
21.           Counterparts
 
This Agreement may be executed in counterparts, each of which shall be an
original, but all of which together shall constitute one agreement.
 
22.           Agents:  Client’s Adviser
 
(a)           Investment Manager may, with full discretion, execute any of its
powers under this Agreement and perform the duties required of the Investment
Manager by and through attorneys, agents, affiliates or subsidiaries to the
extent not limited herein.  Investment Manager shall not be responsible for the
performance or supervision of or liable for the default or negligence of any
such person selected by Investment Manager with reasonable care, except for any
such liability provided for under Section 13 hereto, or of any broker or agent
engaged in the purchase, sale or exchange of any Asset.
 
(b)           Client may designate one or more third parties (“Client’s
Adviser”) to give notices, directions and/or approvals to Investment Manager
that Client is otherwise authorized to give under this Agreement.  Such
designation shall be in the form of a Power of Attorney or other documentation
in conformance with applicable law delivered to Investment Manager, and
Investment Manager shall continue to rely upon such designation until Investment
Manager’s receipt of written notification that such designation is terminated by
Client.  Client’s Adviser shall not be an agent of Investment Manager and
Investment Manager shall have no duty to supervise Client’s Adviser and shall
not be responsible for the performance of or liable for the default, negligence
or willful misconduct of any Client’s Adviser.
 
 
10

--------------------------------------------------------------------------------

 
23.           Communications and Notice
 
(a)           All instructions by Client to Investment Manager shall be in
writing, including but not limited such instructions given by any other person
authorized to act on Client’s behalf (“Authorized Person”), whose signatures
shall be set forth in accordance with Appendix I.
 
 
(b)           The Investment Manager will be required to act only upon
originally signed written  instructions, prior approval, revocation of
instructions or notice of termination (“Instruction”) received by Investment
Manager’s employees assigned responsibility for the Client’s Account (“account
officer(s)”).  For the purposes of this Agreement, telephone, telephone voice
messaging, facsimile transmission, telex, electronic mail and other forms of
telephonic or electronic communication, as well as all forms of oral
communication, shall not be deemed to be “in writing” or “written.”  The
following provisions apply with respect to this Section:
 
(i)           Notwithstanding the foregoing, the Investment Manager may, in its
sole discretion, conclusively rely and act upon any form of Instruction which it
believes to be genuine.
 
(ii)           Client may not rely upon the Investment Manager’s receipt of any
such Instruction until and unless the Client’s account officer has confirmed to
Client that the Instruction has been received and accepted by Investment
Manager.
 
(iii)           Client may by Instruction direct the Investment Manager to
accept Instruction from persons authorized in writing by Client, in a form
acceptable to the Investment Manager. The Investment Manager may conclusively
rely on the most recent designation of such authorized persons furnished to it
by Client until it receives written notification from Client to the contrary.
(iv)           The Investment Manager’s execution of any Instruction requires a
commercially reasonable period of time for processing and is subject to the
Investment Manager’s customary processing deadlines and applicable market
closings.
 
(c)           Instructions, including any notice or other communications
required or contemplated by this Agreement, shall be made in writing and sent in
person, by U.S. mail, by overnight mail, or by facsimile transmission (with hard
copy sent by U.S. mail) and shall be deemed given upon receipt, addressed as
follows:
 
 
If to Client:
Campbell & Company, Inc.

 
Thomas P. Lloyd, General Counsel

 
2850 Quarry Lake Drive

 
Baltimore, MD 21209

 
legal@campbell.com

 
 
If to Investment Manager:
PNC Capital Advisors, LLC

 
1900 East 9th Street, 14th Floor

 
Cleveland OH  44114

 
 
Attention: Laura M. Carr, Managing Director

 
 
With a copy to:
PNC Legal Department

 
1600 Market Street, 28th Floor

 
Philadelphia PA  19103

 
 
Attention: Robert L. Tuleya, Senior Counsel



(d)           Each party shall, by written notice, promptly inform the other
party of any change of address.  Investment Manager may, in its sole discretion,
conclusively rely and act upon any form of instruction or other communication
from any Authorized Person, even if Investment Manager fails to confirm receipt
of such Instruction or Client fails to provide subsequent written confirmation.


*****
[Signature page follows]




 
11

--------------------------------------------------------------------------------

 
The undersigned person(s) acknowledge that Client has read the Agreement set
forth above and below and together with the Investment Manager adopts and agrees
to be bound by the Agreement.




CLIENT: CAMPBELL FUND TRUST
Tax ID Number: 94-62600018




By:  /s/ Thomas P. Lloyd          
                                                                                  
Thomas P. Lloyd, General Counsel, Campbell & Company, Inc.
(Managing Operator of the Campbell Fund Trust)




By:   /s/ Gregory T.
Donovan                                                                                      
Gregory T. Donovan, Chief Financial Officer, Campbell & Company, Inc.
(Managing Operator of the Campbell Fund Trust)






Date: February 27,
2014                                                                                                








PNC CAPITAL ADVISORS, LLC




By:  /s/ Matt Rockstroh                 
                                                                              
Matt Rockstroh, Managing Director






Date: February 27,
2014                                                                                                 


 
12

--------------------------------------------------------------------------------

 
APPENDIX I
PNC CAPITAL ADVISORS, LLC
INVESTMENT MANAGEMENT AGREEMENT


The following named persons are officers, fiduciaries or other persons duly
elected or appointed and authorized to sign written instructions or issue oral
instructions on behalf of Client under this Investment Management
Agreement.  The following number of signatures is required to give Instructions:
__1__ (insert number).




Any one (1) of the following authorized signer of Campbell & Company, Inc. is
permitted to give instructions under this agreement, provided that legal
agreements must be signed by two (2) authorized signers.


G. William Andrews, Chief Executive Officer
D. Keith Campbell, Chairman
Gregory T. Donovan, Chief Financial Officer
Michael S. Harris, President
Thomas P. Lloyd, General Counsel













Date: February 27,
2014                                                                                    
       




CAMPBELL FUND TRUST




By:  /s/ Thomas P.
Lloyd                                                                                      
    
Thomas P. Lloyd, General Counsel, Campbell & Company, Inc.
(Managing Operator of the Campbell Fund Trust)




By: /s/ Gregory T.
Donovan                                                                                      
Gregory T. Donovan, Chief Financial Officer, Campbell & Company, Inc.
(Managing Operator of the Campbell Fund Trust)




 
13

--------------------------------------------------------------------------------

 


EXHIBIT A


INVESTMENT POLICY STATEMENT




Investment Strategy:  Taxable Fixed Income- Custom Cash Management Strategy


Investment Policy Guidelines and Restrictions: (See Attached Investment Policy
Statement)


 
14

--------------------------------------------------------------------------------

 
EXHIBIT B


SCHEDULE OF FEES




REDACTED




 
15

--------------------------------------------------------------------------------

 